Citation Nr: 1419415	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Haglund's deformity of the right posterior heel, claimed as right ankle and heel spur. 

2.  Entitlement to a rating in excess of 10 percent prior to February 14, 2012, and in excess of 30 percent on and after April 1, 2013, for left knee arthritis status post total knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Muskogee, Oklahoma, which denied entitlement to service connection for the right ankle and heel and continued a noncompensable disability rating for the left knee.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.

During the pendency of the appeal, an increased evaluation of 10 percent was granted for the left knee arthritis by a May 2012 rating decision, effective September 25, 2006, the date of the Veteran's claim.  A March 2013 rating decision awarded a temporary total rating for the left knee effective February 14, 2012, the date of a total knee replacement, with a 30 percent rating effective April 1, 2013.  An appellant is generally presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The temporary total rating is the maximum benefit allowed from February 14, 2012 to April 1, 2013; the Board has jurisdiction only over the ratings prior to and after that periods.  Id.  

The Veteran also appealed the issue of entitlement to service connection for a right knee disability.  The RO granted service connection in an August 2010 rating decision.  The Veteran did not disagree with disability rating or effective date assigned.  Therefore, the issue has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The Veteran testified before the undersigned at a June 2009 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in March 2010.  It returns now for appellate consideration.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay but remand is necessary for both remaining issues on appeal.  

The Board must remand the claim of entitlement to service connection for Haglund's deformity of the right posterior heel to obtain an adequate medical opinion.  The Board remanded this claim previously for a VA examination and opinion as to whether the right heel Haglund's deformity was related to service.  The Veteran was seen in May 2010 for a VA examination.  The examination report reflects that the VA examiner conducted a thorough physical evaluation, interviewed the Veteran and conducted a complete review of the claims file.  The VA examiner offered an opinion that the deformity was not related to service based on a lack of objective medical evidence that the Veteran was treated for heel posterior heel pain during service, though the Veteran was treated for right ankle injuries.  In rendering his opinion, the VA examiner disregarded the Veteran's complaints of persistent pain without explanation as to why these lay statements were not credible or reliable enough to form the basis of an opinion.  The mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  It appears that the VA examiner violated the rule of Buchanan by rejecting the Veteran's statements regarding service due to the lack of in-service records.  The Board cannot accept this opinion as adequate.  The Board is obligated to remand for corrective action.

The Board must also remand the increased rating claim for additional development.  Initially, the Board notes that the AMC awarded the increased rating of 10 percent and the temporary total rating followed by an increased 30 percent rating after the total knee replacement in a May 2012 rating decision, but failed to issue a supplemental statement of the case (SSOC) as to the denial of a rating in excess of 10 percent prior to February 14, 2012, or in excess of 30 percent on and after April 1, 2013.  The AOJ will have the opportunity to readjudicate the claim on remand.

Also, the Veteran underwent a total left knee replacement in February 2012 while this case was pending on remand.  The Veteran was seen for an April 2012 VA examination, which provided range of motion findings.  The Veteran objected to the range of motion findings in June 2012, claiming that other testing, as contained in April and June 2012 VA treatment records, showed greater limitation of motion than the April 2012 VA examination report.  The claims file reflects that updated VA treatment records from the Oklahoma City, Oklahoma, VA Medical Center were last associated with the claims file in May 2010.  

Finally, the Veteran also submitted an April 2013 set of evidence containing a February 2013 surgical note indicating that the left knee replacement had "failed" and that a revision was performed.  Although this surgery occurred prior to the expiration of the 100 percent period for the original total knee replacement, it indicates a general worsening of the Veteran's left knee disability.  In light of the foregoing, the Board remands the left knee disability rating to obtain outstanding VA treatment records and to provide him a new VA examination to assess the current nature and severity of the left knee disability status post total knee replacement revision.  38 C.F.R. § 3.327(a) (2013).  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Oklahoma City VA Medical Center for treatment concerning the left knee from May 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Return the claims file to the VA examiner who conducted the May 2010 VA examination and prepared the February 2011 addendum opinion (or another VA examiner if unavailable) for preparation of another addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The reviewing clinician should specifically address the following question:

Is at least as likely as not (at least a 50 percent probability or greater) that any right heel/ankle disorder found to be present had its onset in or is related to events during service.  In doing so, the VA examiner should acknowledge and discuss the following: in-service treatment for multiple complaints of right ankle sprains, and tenderness of the right Achilles tendon; the medical opinions contained in the February 2007 and May 2010 VA examination reports; and the Veteran's contentions of daily strenuous activities (running and physical fitness) during his 20 year period of active duty, repeated in-service right ankle treatment, and his reports of persistent orthopedic symptomatology since service.  The VA examiner should consider the Veteran's reports to be credible.

A complete rationale must be provided for all opinions rendered.  A rationale that the Veteran's right heel Haglund's deformity is not related to service due solely to a lack of objective medical records during service showing treatment for heel pain is inadequate.  Any negative opinion must include a rationale explaining why the Veteran's complaints of right heel pain are not sufficient to form the basis of a positive nexus based on more than the absence of contemporaneous medical evidence.  If the VA examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability, status post total knee replacement.  Sufficient evaluations should be scheduled to evaluate the Veteran's left knee symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The VA examiner should identify the limitation of activity imposed by the Veteran's service-connected left knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.
4.  Then, the AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

